Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 18, drawn to an aluminum alloy.
Group II, claim(s) 11-16, drawn to a method of preparing an aluminum alloy.
Group III, claim(s) 17, drawn to an aluminum product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lacks unity of invention with groups II and III because even though the inventions of these groups require the technical feature of an aluminum alloy comprising a composition according to instant claim 1 shown below in Table 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fan et al. (WO 2016034857 A1) herein Fan.  Fan teaches an aluminum alloy comprising a composition that overlaps with that of instant claim 1, shown below in Table 1.  The examiner notes that the overlap of the aluminum compositions of the instant application and that of Fan is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant claim 1, mass%
Fan, weight% [page 6, Fan]
Mg
9-14
6.0-15.0
Ti
0.011-1
0-1.0
Mn
0.1 or less
0.05-2.0
Fe
0.1 or less
0-2.0 [page 9]
Be
0.001-0.1
0-0.5
B
0.0009-0.2
0-0.5
Cu
0.01 or less
0-1.5
Al
Balance
Remainder


Groups I and II lack unity of invention with group III because even though the inventions of these groups require the technical feature of an aluminum alloy comprising a composition according to instant claim 1 that is prepared through a method comprising:
Providing raw aluminum
Heating the raw aluminum to a temperature in a range of 650-800°
Adding Mg, Be, Ti, and B to prepare the aluminum alloy
Setting a layer of aluminum powder comprising the aluminum alloy
Selectively melting the aluminum powder by using at least one laser beam
Repeating layering and melting the powder until the workpiece is finished
, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fan et al. (WO 2016034857 A1) herein Fan, in further view of Koch (US 6994759 B1), in further view of Gong et al. (WO 2017041006 A1) herein Gong.  As discussed above Fan teaches an aluminum composition that overlaps with the composition of instant claim 1.  Fan further teaches that this aluminum alloy can be used in a variety of casting operations including gravity mould casting [page 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734